Case 1:20-cv-11434-NMG Document 1 Filed 07/29/20 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS.

— CIVIL ACTION NO:

 

HECTOR MORALES
Plaintiff

y.

FEDERAL EXPRESS CORPORATION
Defendant

 

COMPLAINT AND DEMAND FOR JURY TRIAL

 

INTRODUCTION

1. This is an action under 42 U.S.C. section 1981 and MGL Chapter 1518B for
unlawful discrimination based upon race, and unlawful retaliation and harassment based
upon race. This action is brought by Plaintiff Hector Morales, a Hispanic-American male,

who worked for Defendant Federal Express Corporation (“FedEx”) until July 31, 2017.

JURISDICTION AND VENUE

2. Jurisdiction over this matter lies in this Court pursuant to 28 U.S.C. §1343 (as to
the §1981 claims) and pursuant to 28 U.S.C. §1367 (regarding supplemental state
claims).

3. | Venue in this District Court is proper because the illegal employment practices

complained of herein occurred in Boston, Suffolk County, Massachusetts. On
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 2 of 11

information and belief, the employment records related to Plaintiff's employment with
Defendant are also located within Boston, Suffolk County, Massachusetts.

4. On 5/10/18, Mr. Morales filed a timely Charge of Discrimination on the basis of
race, harassment and retaliation with the Massachusetts Commission Against

Discrimination and the U.S. Equal Employment Opportunity Commission.

5. Mr. Morales has requested that his Charges of Discrimination pending at the
Massachusetts Commission Against Discrimination and U.S. Equal Employment
Opportunity Commission be withdrawn to allow him to file suit in Court. Those requests

have been granted.

THE PARTIES

6. Plaintiff Hector Morales is a resident of Chelsea, Suffolk County, Massachusetts.
He is a citizen of the United States. He is a Hispanic-American male, His race is
Hispanic,

7. Defendant Federal Express Corporation (“FedEx”) is a foreign corporation with a
place of business in Boston, Suffolk County, Massachusetts. At all times relevant to this
Complaint, FedEx was Plaintiffs employer. FedEx was Plaintiff's employer within the

meaning of M.G.L. c.151B §5, and a person within the meaning of M.G.L,. c.151B §4.

8. From approximately late 2015 through July 26, 2017, as is set forth in greater detail
below, Plaintiff's supervisor, Mark O’Brien, subjected Plaintiff to unfair treatment,
discriminated against Plaintiff in the terms and conditions of his employment, and
subjected Plaintiff to a harassing environment, all duc to Plaintiff's race, Hispanic.

9, At all times relevant to this Complaint, Plaintiff performed his job in at least a

satisfactory manner.
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 3 of 11

FACTUAL BACKGROUND
10. Plaintiff is a 32 year old male, and his race is Hispanic.
11. In September 2015, Mr. Morales started working for FedEx as a courier. In that
position, he worked at the FedEx facility in Boston. During the years that he worked for
FedEx, one of his managers at his workplace was Mr. Mark O'Brien. Mr. O’Brien’s race
is White Caucasian.
12. From shortly after Mr. Morales started working for FedEx until the termination of his
employment, he was treated unfairly by Manager O’Brien. This unfair treatment
consisted of speaking to Mr. Morales in a rude and inappropriate manner, yelling and
screaming at Mr. Morales, making unfair and unusual demands upon Mr. Morales, and
trying to humiliate him and degrade him in front of other employees.
13, Manager O’Brien would frequently curse at Mr. Morales while he was yelling at Mr.
Morales for baseless reasons, he would get in Mr. Morales’ face, and threaten to
discipline Mr. Morales (for baseless reasons). Although Manager O’Brien was difficult
for anyone to work with, he was noticeably harsher and more unfair with Mr. Morales
than with other employees. Manager O’Brien treated Mr. Morales more strictly and
worse than other employees, because of Mr. Morales’ race, Hispanic. Manager O’Brien
hated Hispanic people.
14. During Mr. Morales’ employment with FedEx, even though Mr. O’Brien knew quite
well that Plaintiffs last name is “Morales,” Mr. O’Brien insisted on calling Mr. Morales
“Gonzalez.” Mr. O’Brien knew that Plaintiff's name was not “Gonzalez.” Mr. Morales
considered this to be derogatory, harassing, and done simply to denigrate Mr. Morales

because of his race.
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 4 of 11

15. Over the years, including in 2017, Mr. Morales complained to various managers at
FedEx about his mistreatment by Manager O’Brien. Mr. Morales stated to them that he
felt he was being discriminated against and harassed. Mr. Morales made these statements
to Manager Karrie Schaubroeck, Manager James Gately, Manager Jim Kelly, Manager

Pat Crowley, Human Resources Representative Perry Jenkins, and possibly others.

16. In early June 2017, Mr. Morales told Manager Schaubroeck that Manager O’ Brian

was harassing him and giving him a hard time. Mr. Morales told her that he felt that he

was being discriminated against.

17. When Mr. Morales told these various managers that he felt that he was being
discriminated against or harassed, he would either be told that Manager O’Brien was just
doing his job, or that Manager O’Brien was like that with everyone. It is possible that
Mr. Morales may have told Operations Managers Edwin (1/n/u) or J onathan (I/n/u), that
he believed Mr. O’Brien was a racist. When Mr. Morales made these various statements
he did not really receive any reaction, other than that these individuals might have said
that they would talk to Manager O’Brien. On several occasions Mr. Morales witnessed

Mr. O’Brien harassing Black employees and Hispanic employees.

18, There were approximately 300 employees in the South Boston facility of FedEx in
which Mr. Morales worked. This included people working in trucks. Of these 300
employees, approximately 50 were black, less than 20 were Hispanic and perhaps three
were Asian. Of the managers at the facility, 10 were white, one was Hispanic and one

was Asian.
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 5of11

19. Manager O’Brien was known to “bait” employees to get them to misbehave so he
could either discipline them or yell at them. On information and belief, FedEx sent Mr.
O’Brien to some type of anger management course. Also on information and belief,

several employees filed complaints against Mr. O’Brien with FedEx Human Resources.

20. On July 26, 2017 an incident occurred upon which FedEx claims it terminated Mr.
Morales’ employment. In reality, this incident was not Mr. Morales’ fault, it was an
incident in which Manager O’Brien intentionally engaged in misconduct toward Mr.
Morales, but Mr. Morales was blamed for the interaction between himself and Mr.
O’Brien, and ultimately FedEx falsely claimed this was the reason Mr. Morales was fired.

The incident is described below.

21. While Mr. Morales was at work, off duty but waiting for his shift to start, he was
informed that someone was outside the FedEx parking lot asking for him. Mr.

Morales went out to the parking jot and the person who was there was someone against
whom Mr. Morales had filed a small claims action. Mr. Morales told that person to leave
his workplace, but they did not comply. After a few minutes of Mr. Morales exchanging
words with this person, Managers Crowley and O’Brien came outside. Manager Crowley
asked if Mr. Morales was okay, told Mr. Morales to go inside and told the person who

had showed up to leave the premises.

22. Once Mr. Morales was inside the workplace he started walking towards the break
room. Manager O’Brien started following Mr. Morales, screaming and swearing at Mr.
Morales at the top of his lungs in front of other managers. Mr. Morales also started

calling Plaintiff “Gonzalez” even though he knew that is not Plaintiff's last name.
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 6 of 11

23. When Mr. Morales entered the break room Manager O’Brien and Manager Crowley
followed him inside. As Mr. Morales was starting to explain what had happened outside
to the two of them, Manager O’Brien began getting confrontational with Mr. Morales
again. Mr. Morales responded by asking Manager Crowley if he (Mr. Morales) could
speak to him (Mr. Crowley) in private because Manager O’Brien was making him feel

uncomfortable with his (Mr. O’Brien’s) aggressive behavior.

24. Manager Crowley agreed to this and insisted they go to the conference room.
Manager O’Brien then started shouting at Mr. Morales. Manager Crowley told Manager
O’Brien to let him handle the matter but Manager O'Brien refuse to listen. Manager
Crowley repeated this to Manager O’Brien several times, and several times Manager
O’Brien refused to listen.

25. As Mr. Morales was trying to leave the break room with Manager Crowley, Manager
O’Brien started walking up to Mr. Morales, and got close to his face. Mr. Morales told
Manager O’Brien “excuse me,” that he was off the clock, but Manager O’Brien refused
to move out of the way, so Mr. Morales tried to walk around him. Manager O’Brien
continued to get in Mr. Morales’ face and would not let him walk away.

26. At that point, Manager O’Brien put his hands on Mr. Morales’ chest and gave Mr.
Morales a shove. Mr. Morales had not touched Manager O’Brien at that point nor did he
later. After Manager O’Brien put his hands on Mr. Morales, employee Darrell Maule and
Manager Crowley stepped in between Mr. Morales and Manager O’Brien. Mr. Morales
then told Manager O’Brien that he was a racist, and that if he put his hands on him (Mr.
Morales) again he would call Human Resources. Shortly following this interaction with

Manager O’Brien, Mr. Morales may have told Manager Crowley that Mr. O’Brien was a
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 7 of 11

racist and hated Spanish people, or words to that effect.

27, Shortly after this trcident Mr. Morales was suspended, and on July 31, 2017 he was
fired, supposedly both due to “what happened outside” and due to this interaction with
Manager O’Brien. Mr Morales was later told that the reason he was fired was only the
interaction with Manager O’Brien. The claim that Mr. Morales was fired due to this
interaction with Manager O’Brien was a pretext for discrimination against Mr. Morales
due to his race, and retaliation against Mr. Morales for having complained of
discrimination and harassment. But for Mr. Morales’ race and his having complained of
discrimination and harassment, Mr. Morales would not have had his employment
terminated over these matters.

28. The termination of Mr. Morales’ employment due to this incident with Manager
O’Brien, was a continuation of the racial discrimination against Mr. Morales. Rather than
disciplining the White employee who had engaged in misconduct, namely Manager
O’Brien, FedEx chose to discipline Mr. Morales, a Hispanic, by terminating his
employment. Similarly, if not for the fact that Mr. Morales is Hispanic, FedEx would not
have terminated Mr. Morales’ employment over these matters, but would have given him

no discipline or lesser discipline.

29. The incident with Manager O’Brien, even though Mr. Morales was not at fault in the
incident, gave FedEx an excuse to retaliate against Mr. Morales for his many previous
complaints of discrimination and harassment.

30. Mr. Morales made use of the various appeals available to FedEx employees who

have been fired, after the termination of his employment. All of the decisions and those
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 8 of 11

appeals went against Mr. Morales. However, at every appeal or hearing Mr. Morales
had, the fact that he was assaulted by Manager O’Brien was not considered, the fact that
he had been repeatedly discriminated against and harassed by Manager O’Brien was not
considered, and the fact that he had previously complained of discrimination was not
considered. Additionally, the testimony of a witness who testified in Mr. Morales’ favor,
appears to have been ignored.

31. The harassing, discriminatory and retaliatory actions of FedEx and Mr. O’Brien in
subjecting Mr. Morales to harassment and in terminating his employment due to
discriminatory bias and retaliation against him, have caused Mr. Morales much financial
harm and emotional distress, injuries which will continue into the future.

32. Mr. Morales was discriminated against, harassed, retaliated against and fired because
he is Hispanic, and because he had previously complained of discrimination and
harassment.

33. FedEx is responsible and liable for the actions of Mr. Morales’ supervisors and
managers, including Mr. O’Brien, as set forth herein.

34. These actions of Mr. O’Brien and the actions for which FedEx is responsible as set
forth above, constitute illegal discrimination and harassment against Mr. Morales due to
his race, and illegal retaliation, all in violation of M.G.L. ¢.151B and 42 U.S.C. section
1981. The illegal actions of Mr. O’Brien and FedEx against Mr. Morales were knowing,
intentional and willful. Because of the illegal actions of Mr. O’Brien and FedEx, Mr.
Morales has been caused to suffer, and will continue to suffer, substantial financial and

emotional injuries.
Case 1:20-cv-11434-NMG Document 1 Filed 07/29/20 Page 9 of 11

COUNT I
AGAINST DEFENDANT FEDEX
FOR DISCRIMINATION AND HARASSMENT ON THE BASIS OF RACE, IN
VIOLATION OF 42 U.S.C. 1981

35.  Plaintiffrestates and incorporates by reference as if fully set forth herein
paragraphs 1-34 above.

36. By its actions set forth above, and by the actions of its supervisors and managers
for which it is responsible, Defendant FedEx has engaged in racial discrimination and
racial harassment against Mr. Morales, in violation of 42 U.S.C. section 1981.
WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendant Fedex, in an amount to be determined by this Court, including monies to
compensate him for lost back pay and benefits, lost future pay and benefits, injury to his

career, punitive damages, emotional pain and suffering, interest, costs, attorney’s fees,
and such other and further relief that this Court deems just and proper.

COUNT
AGAINST DEFENDANT FEDEX
FOR DISCRIMINATION AND HARASSMENT ON THE BASIS OF RACE IN
VIOLATION OF MGL CHAPTER 131B

37. Plaintiff restates and incorporates by reference as if fully set forth herein
paragraphs 1-36 above.

38. By its actions set forth above, and by the actions of its supervisors and managers
for which it is responsible, Defendant FedEx has engaged in discrimination and
harassment on the basis of race against Mr. Morales, in violation of MGL Chapter 151B.
WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendant FedEx, in an amount to be determined by this Court, including monies to
compensate him for lost back pay and benefits, lost future pay and benefits, injury to his

career, punitive damages, emotional pain and suffering, interest, costs, attorney’s fees,
and such other and further relief that this Court deems just and proper.
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 10 of 11

COUNT Ii
AGAINST DEFENDANT FEDEX FOR RETALIATION IN VIOLATION OF 42
U.S.C. SECTION 1981

39. Plaintiff restates and incorporates by reference as if fully set forth herein
paragraphs 1-38 above.

40. By its actions set forth above, Defendant FedEx has engaged in retaliation against
Mr. Morales for complaining of discrimination and harassment, in violation of 42 U.S.C.
sections 1981.

WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendant FedEx, in an amount to be determined by this Court, including monies to
compensate him for lost back pay and benefits, lost future pay and benefits, injury to his

career, punitive damages, emotional pain and suffering, interest, costs, attorney’s fees,
and such other and further relief that this Court deems just and proper.

COUNT IV
AGAINST DEFENDANT FEDEX FOR RETALIATION IN VIOLATION OF
MGL CHAPTER 151B

41. Plaintiff restates and incorporates by reference as if fully set forth herein
paragraphs 1-40 above.
42. By its actions set forth above, Defendant FedEx has engaged in retaliation against
Mr. Morales for complaining of discrimination and harassment, in violation of MGL
Chapter 151B.
WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendant FedEx, in an amount to be determined by this Court, including monies to
compensate him for lost back pay and benefits, lost future pay and benefits, injury to his

career, punitive damages, emotional pain and suffering, interest, costs, attorney’s fees,
and such other and further relief that this Court deems just and proper.

10
Case 1:20-cv-11434-NMG Document1 Filed 07/29/20 Page 11 of 11

JURY TRIAL DEMAND
PLAINTIFF DEMANDS A TRIAL BY JURY AS TO ALL COUNTS AND ISSUES
SO TRIABLE.
Respectfully submitted,
HECTOR MORALES

By his Attorney,

/s/ Mitchell J. Notis

 

Mitchell J. Notis, BBO # 374360
LAW OFFICES OF MITCHELL J. NOTIS
32 KENT Street

Brookline, MA 02445

Tel.: 617-566-2700
